Order insofar as appealed from unanimously reversed on the law with costs, defendant’s motion for summary judgment granted and complaint dismissed. Memorandum: Special Term improperly denied defendant’s motion for summary judgment. Defendant met its burden in demonstrating that plaintiff’s employment was not for a specified term and that there were no express agreements which limited in any way defendant’s right to discharge plaintiff. Plaintiff’s reliance on defendant’s employment manual is misplaced, since it does not contain a promise limiting defendant’s unfettered right to discharge her (see, Sabetay v Sterling Drug, 69 NY2d 329; Weiner v McGraw-Hill, Inc., hi NY2d 458). Moreover, the defendant’s bylaws make it abundantly clear that plaintiff served "at the pleasure” of the board. Lastly, plaintiff’s cause of action for negligent discharge has no merit (see, Charles v Onondaga Community Coll., 69 AD2d 144, appeal dismissed 48 NY2d 650; Albemarle Theatre v Bayberry Realty Corp., 27 AD2d 172). (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J. — summary judgment.) Present — Dillon, P. J., Doerr, Lawton, Davis and Lowery, JJ.